Citation Nr: 1206852	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  05-14 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the service-connected sinusitis with a retention cyst, prior to August 11, 2005, and since October 1, 2005.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1992 to June 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the 10 percent disability rating assigned for the Veteran's sinusitis.

A February 2006 rating decision of the VA RO in Waco, Texas, granted the Veteran a temporary total evaluation for his sinusitis surgery from August 11, 2005, until September 30, 2005.  The Veteran did not appeal.  Therefore, that period of time is not currently on appeal before the Board.

The Veteran testified in a Travel Board hearing before the undersigned Acting Veterans Law Judge in Waco, Texas, in September 2008.  A transcript of that hearing is associated with the claims file. 

In February 2009 and in April 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal is now returned to the Board for appellate disposition.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's sinusitis has been manifested by complaints of pain, nasal congestion, cough, headaches, and discharge; however, there has been no showing of osteomyelitis or repeated surgeries. 






CONCLUSION OF LAW

Throughout the rating period on appeal, a disability rating of 30 percent, but no higher, for the sinusitis with a retention cyst is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6510 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  These VCAA notice requirements apply to all elements of a claim, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, prior to the November 2004 RO decision in the matter, VA sent a letter to the Veteran dated in July 2004 that addressed some of the notice elements concerning his claim.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In a subsequent March 2006 notice letter, VA also informed the Veteran of how VA determines the disability rating and the effective date for the award of benefits.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the March 2006 notice was sent after the initial RO adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the March 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess, and after the notice was provided the case was readjudicated and a November 2007 Supplemental Statement of the Case (SSOC) was provided to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that a SSOC that complies with all applicable due process and notification requirements constitutes a readjudication decision). 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran.  No useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

In addition to its duty to notify, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and records of pertinent medical treatment since his military discharge, and providing the Veteran with a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records, as well as all relevant VA and private records adequately identified by the Veteran.  A transcript of his Board hearing is contained in the claims file, along with several lay statements submitted by the Veteran and his friends.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Veteran has not identified, and the record does not otherwise indicate, any additional, outstanding evidence that is necessary for a fair adjudication of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In addition, the RO arranged for VA compensation examinations to assess the severity of the Veteran's sinusitis in August 2004, July 2006, and April 2009.  A VA addendum medical opinion was also obtained in May 2009.  The record is adequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examination of the Veteran's sinusitis was in 2009.  The report of that evaluation contains all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2011).  Consequently, another examination to evaluate the severity of this disability is not warranted because there is sufficient evidence, already of record, to fairly decide this claim.  See Caffrey, 6 Vet. App. at 377; Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The Board is also satisfied as to substantial compliance with its February 2009 and April 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board originally remanded this case in February 2009 in order for the Veteran to undergo a VA examination and to locate unassociated medical records.  The Veteran underwent a VA examination in April 2009, the medical records were associated, and the Veteran's case was readjudicated in an October 2009 SSOC.  The Board then remanded the Veteran's appeal again in April 2010.  In that Remand, the Board directed that the April 2009 VA computerized tomography (CT) scan of the Veteran's sinuses be associated with the claims file.  The Board also remanded the file for the April 2009 VA examiner to be provided the opportunity to submit an addendum medical opinion based on these scans.  The CT scans were associated with the claims file, as well as the examiner's May 2009 addendum opinion and recent VA treatment records.  Additionally, as requested by the Board, the Veteran was provided a VCAA notice letter dated in April 2010, asking him for additional information related to his claim.  Thus, the Board finds that there has been substantial compliance with its February 2009 and April 2010 remand directives.  Id.
For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, 18 Vet. App. at 119-20; Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

2. Increased Rating Claims

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  When evaluating the severity of a disability, VA will consider the entire history of the disability, including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In cases involving a claim for an increased rating, VA's primary focus is upon the current level of the Veteran's disability.  This will include a review of medical and lay evidence of record beginning one year prior to the time Veteran requested an increased rating.  However, VA will also review the history of the Veteran's disability in order to ensure that the decision regarding the current disability rating accounts for all the prior treatment and the severity of the disorder.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings. 

It is not expected that all cases will show all the findings specified; however, in all instances, it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the Veteran's claim.  38 U.S.C.A. § 5107; see Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see also 38 C.F.R. § 3.102. 

The Veteran claims entitlement to an evaluation higher than 10 percent for his service-connected sinusitis.  Throughout the rating period on appeal, the Veteran is assigned a 10 percent rating pursuant to Diagnostic Code 6510.  38 C.F.R. § 4.97.

Claims under Diagnostic Code 6510 evaluate sinusitis per the General Rating Formula for Sinusitis.  Under that formula, a 10 percent evaluation is warranted for: (1) one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic use, or; (2) three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum schedular rating of 50 percent is warranted under the General Rating Formula following radical surgery with chronic osteomyelitis, or; near-constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510. 

A Note to the General Rating Formula defines an "incapacitating episode of sinusitis" as one that requires bed rest and treatment by a physician.  Id. 

Applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 30 percent for his service-connected sinusitis.  38 C.F.R. § 4.97, Diagnostic Code 6510.  The Board finds that the Veteran's sinusitis is manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting - the criteria for the higher 30 percent rating.  Id.

Specifically, a review of the VA and private treatment records documents that the Veteran's sinusitis has been manifested by recurrent complaints of nasal congestion, headaches, pain, sinus pressure, cough, and discharge.  

The evidence of record indicates that the Veteran was off work from July 2005 to September 2005, during which time he was granted a temporary total evaluation for a hospital stay longer than 21 days due to his nose surgery.  

In November 2005, the Veteran's private treating physician, Dr. S.C., submitted a medical opinion regarding the current severity of the Veteran's sinusitis.  Dr. S.C. opined that the Veteran's current disability rating of 10 percent is "inaccurate," and "does not account for the entire picture of [the Veteran's] sinonasal disease."  Dr. S.C. stated that the Veteran has recurrent sinusitis with symptoms of headaches, cough, post-nasal drainage, and nasal airway obstruction.  Dr. S.C. reported that medications alone did not succeed in complete symptom resolution.

Private medical records show treatment for the Veteran's sinusitis on three occasions in three consecutive months (November 2007 to January 2008), all resulting in antibiotics being prescribed for a period of time.

Private medical records obtained from Dr. L. indicate that the Veteran was prescribed "rest" in November 2007, either January or July 2008, and April 2009.  

A September 2008 letter from his employer indicates that the Veteran was paid disability from July 19, 2005, to September 15, 2005, and from March 18, 2008, to April 2, 2008.  

At his September 2008 Board hearing, the Veteran testified to having ongoing sinusitis symptoms with multiple non-incapacitating episodes of sinusitis per year. 

At his April 2009 VA examination, the Veteran claimed that he had missed 120 days of work due to his sinusitis.  

In May 2010, the Veteran submitted several lay statements from himself, his friends and co-workers.  The statements indicate that the Veteran misses approximately 7 to 10 days of work each month because of his sinusitis.  The statements also describe the Veteran's constant symptoms of nose blowing, sinus pressure, headaches, and sinus congestion.  

Based on the foregoing, the Board finds that the evidence of record warrants a 30 percent disability rating under Diagnostic Code 6510 for the Veteran's sinusitis.  38 C.F.R. § 4.97.

However, the Veteran is not entitled to a higher rating of 50 percent for his service-connected sinusitis.  38 C.F.R. § 4.97, Diagnostic Code 6510.  As previously mentioned, a 50 percent rating is warranted, following radical surgery with chronic osteomyelitis, or; near-constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Here, the Veteran does not contend and the evidence of record does not show osteomyelitis on any of the CT scans in the file (including the recent April 2009 CT scan) or repeated sinus surgeries.  At his Board hearing, the Veteran testified that his service-connected sinusitis has only required one surgery - in August 2005.  The treatment records do not document that the Veteran's sinusitis has required any additional surgeries following the August 2005 surgery.  Thus, the Veteran's symptoms do not warrant an evaluation to the next higher rating of 50 percent under Diagnostic Code 6510.  Rather, the symptoms only warrant the 30 percent disability rating under Diagnostic Code 6510.  38 C.F.R. § 4.97.  

In addition to the medical evidence, the Board has also considered the Veteran's lay statements, including testimony presented at a personal hearing and lay statements from friends.  In this regard, the April 2009 examiner noted that most of the historical information provided by the Veteran was not substantiated by the medical record, to include the estimate of 120 days of missed work in the last year.  The examiner opined that the Veteran's complaints seemed out of proportion to the findings in physical examination.  The Board notes that the only year in which the Veteran appears to have missed 120 days was the year of his surgery, and he was in receipt of a temporary total evaluation for much of this period.  Similarly, the lay statements claiming that the Veteran misses up to 10 days of work each month are also unsubstantiated.  There is no indication that these statements are from co-workers, much less a supervisor with knowledge of the Veteran's absences.  There are no doctor's notes to the Veteran's employers excusing his absences.  The Board finds that the Veteran's lay testimony concerning the severity of his service-connected sinusitis is unsubstantiated and, thus, probatively outweighed by the objective medical findings to the contrary.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see, too, 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

Further, consideration has been given to the assignment of a staged rating.  However, the Board finds that the symptoms manifested by the Veteran's disability have been shown to be relatively consistent throughout the appeal period under Diagnostic Code 6510.  Staged ratings, therefore, are not warranted.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  If the Veteran's disability picture changes in the future, then he may be assigned a higher rating.  See 38 C.F.R. § 4.1. 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2011).  The Veteran has not, however, required frequent hospitalization for this service-connected disability, or asserted that he is unemployable because of this service-connected disabilitiy.  Thus, the manifestations of such are consistent with the assigned schedular evaluation.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the evaluation already assigned for the disability.  Therefore, referral of this case for extra-schedular consideration is not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Based on the foregoing, the Board finds that the evidence of record warrants a 30 percent disability rating under Diagnostic Code 6510.  The evidence of record does not support a finding for the next higher, 50 percent disability rating under Diagnostic Code 6510.  As such, the preponderance of the evidence is against the Veteran's claim of entitlement to an evaluation higher than 30 percent for his service-connected sinusitis with a retention cyst. 


ORDER

Entitlement to a disability rating of 30 percent, but no higher, for the Veteran's sinusitis with a retention cyst is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


